DETAILED ACTION


This Office Action is in response to the interview, conducted on March 10, 2022, the former non-final rejection, mailed on February 24, 2022 has been vacated.  Primary Examiner acknowledges Claims 1-20 are pending in this application, with Claims 1, 6, and 15-20 having been preliminarily amended on June 7, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “108” has been used to designate “piston assembly” and “valve assembly”.  Appropriate correction is required.  
Reference character “112” has been used to designate “resuscitation bag connection port” and “resuscitation bag port”. Appropriate correction is required.
Reference character “140” has been used to designate “ventilator connection port” and “resuscitation bag port”.  Appropriate correction is required.
Reference character “150” has been used to designate “endotracheal tube port”, “endotracheal tube connection port”, and “endotracheal tube portion”.  Appropriate correction is required.
Reference character “152” has been used to designate “connection member”, “endotracheal tube connector port”, and “male connection member”. Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
  Reference character “108” has been used to designate “piston assembly” and “valve assembly”.  Appropriate correction is required.  
Reference character “112” has been used to designate “resuscitation bag connection port” and “resuscitation bag port”. Appropriate correction is required.
Reference character “140” has been used to designate “ventilator connection port” and “resuscitation bag port”.  Appropriate correction is required.
Reference character “150” has been used to designate “endotracheal tube port”, “endotracheal tube connection port”, and “endotracheal tube portion”.  Appropriate correction is required.
Reference character “152” has been used to designate “connection member”, “endotracheal tube connector port”, and “male connection member”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 11, Line 1 recites “each of the first seal…”; however, this phrase lacks antecedent basis.  The “first seal”, “second seal”, and “third seal” were initially introduced in Claim 8.  Thus, the dependency of Claim 11 must include Claim 8.  Appropriate correction and clarification is required.
and an endotracheal tube”. Appropriate correction and clarification is required.
Specifically, Claim 13, Line 2 recites “ventilator connection port and endotracheal ports”; however, this recitation does not appear to be clear.  Firstly, there is no such “endotracheal ports” in plurality.  The original specification as filed only recites a single “endotracheal port”.  Secondly, there is no such “endotracheal port” in singular as this term lacks antecedent basis in the claims.  Thus, it appears this recitation should be “ventilator connection port and endotracheal connection port”.  Appropriate correction and clarification is required.
Specifically, Claim 16, Line 5 recites “endotracheal tube port”; however, this recitation does not appear to be clear as this term lacks antecedent basis.  It appears this term should be “endotracheal tube connection port” as it was first introduced in Claim 16, Line 2. Dependent Claims 17-20 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required.
Specifically, Claim 16, Line 7 recites “endotracheal tub port”; however, this recitation does not appear to be clear.  Firstly, it appears this phrase includes a grammatical error misspelling the term “tube”.  Secondly, this phrase appears to lack antecedent basis as the term was first introduced as “endotracheal tube connection port” in Claim 16, Line 2.  Dependent 
Specifically, Claim 20, Line 2 recites “a resuscitation bag disposed within the inner chamber”; however, this limitation appears to be unclear.  From a review of the specification, there does not appear to be any discussion of the placement of the resuscitation bag “within” the inner chamber. From a review of the drawings, it is unclear how the resuscitation bag could/would be placed “within” the inner chamber and still permit the functionality of the pivotable movement of the lever to switch between positions.  Primary Examiner is unsure if this limitation is truly meant to be “within” or alternatively, is similar to the kit claim of Claim 12 discussing the applicability of the resuscitation bag to connect with the resuscitation bag connection port to permit the flow of gases “within” the inner chamber during the second position.  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bayron et al. (8,656,915). 
valve housing 302 is a generally T shaped tubular structure has an inner chamber 306 with the respirator port 310 at one end of the T and the patient, or endotracheal port 308, at the other end of the T.  The resuscitation bag port 311 extends perpendicularly with respect to ports 308 and 310.” Column 8, Lines 40-45) having an inner chamber (306, “inner chamber 306”), an endotracheal tube connection port (308, “endotracheal port 308”), a ventilator connection port (310, “respirator port 310”), and a resuscitation bag connection port (311, “resuscitation bag port 311”); and a  piston assembly (304, “The valve piston 304 is hollow and generally cylindrical in shape having an open top 324 including a plurality of apertures, a closed bottom, and, an opening 342 formed in the side wall. The opening 342 is aligned with the patient, or endotracheal, port 308 so that air from the resuscitation bag flows through the resuscitation bag port 311 through the valve piston 304 and into the endotracheal port 308 while the remainder of the valve piston 304 blocks the respirator connection port 310. The reciprocating valve piston 304 and the resuscitation bag port are oriented in the same direction and each is positioned normal to the respirator connection port 310 and the endotracheal port 308. The valve is moved downward relative to the housing 302 by a resuscitation bag adapter 333 that is inserted into resuscitation bag port 311, as best seen in FIG. 12. As the valve piston 304 moves downward it opens the resuscitation bag port 311 and closes the respirator port 310.” Column 8, Lines 45-70) positioned within the inner chamber (306, best seen Figures 11, 12, 13, and 18) and including a piston (340, “The valve piston 304 consists of a rigid inner piston 350 and a resilient compressible outer piston 340.” Column 9, Lines 40-45) having a first passageway (best seen Figure 11 defined by the valve in an upward distinct second passageway (best seen Figure 12 defined by the valve in a downward position permitting the passage of gas vertically) through the piston (340), wherein first passageway (best seen Figure 11 defined by the valve in an upward position permitting the passage of gas laterally) provides a first flow pathway between the endotracheal tube connection port (308) and the ventilator connection port (310) when the piston is in a first position (Figure 11), and wherein the second passageway (best seen Figure 12 defined by the valve in a downward position permitting the passage of gas vertically) provides a second flow pathway between the endotracheal tube connection port (308) and the resuscitation bag connection port (311) when in a second position (Figure 12). 
Regarding the preliminary amendment to the claims reciting the concept of “a distinct second passageway”, the orientation of the second passageway as defined by the Primary Examiner as - best seen Figure 12 defined by the valve in a downward position permitting the passage of gas vertically - provides a unique, separate, and distinct flow passage of gases by the insertion of the valve (304) in the downward position, this downward position prevents the flow of gases toward the ventilator connection port (310). Consequently, this downward position of the valve (304) precludes, prevents, and hinders the flow of gas distinctly by providing a unique and separate flow path which is different from the flow pathway available in the Primary Examiner defined first passage - best seen Figure 11 defined by the valve in an upward position permitting the passage of gas laterally.
As to Claim 2, Bayron discloses the resuscitation bag connection port (311) is closed (best seen Figure 11) when the piston (340) is in the first position (Figure 11) thereby preventing flow through the resuscitation bag connection port (311). 

As to Claim 4, Bayron discloses the piston assembly (304) includes a spring (322, “A helical spring 322 is positioned within an annular pocket formed between the inner cylindrical surface of the housing 302 and the outer cylindrical surface of cylindrical wall 312. One end of the helical spring 322 is positioned against the housing 302 at the bottom of the annular pocket. The opposite end of spring 322 is biased against a lower annular surface on cylindrical sleeve 318. The helical spring 322 serves to bias the cylindrical sleeve 318 and attached valve stem 314 and valve piston 304 to an upper position such as shown in FIG. 11.” Column 9, Lines 25-35) that biases the piston (340) in the first position (Figure 11) thereby creating the first flow pathway (best seen Figure 11 defined by the valve in an upward position permitting the passage of gas laterally).
As to Claim 5, Bayron discloses the compression of the spring (322, best seen Figure 12) places the piston (340) in the second position (Figure 12) thereby creating a second flow pathway (best seen Figure 12 defined by the valve in a downward position permitting the passage of gas vertically).
As to Claim 6, Bayron discloses the piston (340) is substantially cylindrical in shape (“The valve piston 304 is hollow and generally cylindrical in shape having an open top 324 including a plurality of apertures, a closed bottom, and, an opening 342 formed in the side wall.” Column 8, Lines 45-50) and includes a first opening (defined by the gap between 340 and 338 on the ventilation connector port 310 side) and second opening (defined by the gap between 240 and downward position permitting the passage of gas vertically).
As to Claim 7, Bayron discloses the first passageway (best seen Figure 11 defined by the valve in an upward position permitting the passage of gas laterally) extend normal to a longitudinal axis of the piston (340) and the second passageway (best seen Figure 12 defined by the vale in a downward position permitting the passage of gas vertically) extends both normal and parallel to the longitudinal axis of the piston (340).  Explicitly, Bayron discloses “The reciprocating valve piston 304 and the resuscitation bag port are oriented in the same direction and each is positioned normal to the respirator connection port 310 and the endotracheal port 308.” (Column 8, Lines 55-60).
As to Claim 8, Bayron discloses the piston (340) includes a first seal (344, best seen Figures 14-16,  “The ribs 344 and 346 form seals having a dynamic design that work equally well while under either positive or negative pressures. The configuration allows for ease of preload/compression of the seals with minimal dragging during valve piston movement.” Column 10, Lines 10-15) at a first end of the piston (340), a second seal (346, best seen Figures 14-16, “The ribs 344 and 346 form seals having a dynamic design that work equally well while under either positive or negative pressures. The configuration allows for ease of preload/compression of the seals with minimal dragging during valve piston movement.” resilient rib 345 extends generally perpendicular between ribs 344 and 346.” Column 10, Lines 15-20) positioned along a length of the piston (340) between the first and second end, wherein the first second and third seals (344, 346, 345) are configured to assist with directing fluid flow through the housing (302). 
As to Claim 9, Bayron discloses the first seal (344) and the third seal (345) assist with directing fluid flow through the first flow pathway (best seen Figure 11).  As previously addressed, in Column 10, Lines 10-15, Bayron discloses the construction acts to form seals having a dynamic design that work equally well while under either positive or negative pressures. The configuration allows for ease of preload/compression of the seals with minimal dragging during valve piston movement”. Consequently, the actions of 344 and 345 work to retain the placement of the valve in the upward position thereby preventing the movement of the valve piston providing the direct connection between the ventilator connection port 310 and the endotracheal connection port 308.
As to Claim 10, Bayron discloses the second seal (346) and the third seal (345) assist with the directing of fluid through the second flow pathway (best seen Figure 12).  As previously addressed, in Column 10, Lines 10-15, Bayron discloses the construction acts to form seals having a dynamic design that work equally well while under either positive or negative pressures. The configuration allows for ease of preload/compression of the seals with minimal dragging during valve piston movement”.  Consequently, the actions of 346 and 345 work to retain the placement of the valve in the downward position thereby preventing the movement 
As to Claim 11, Bayron discloses each of the first seal (344), the second seal (346) and the third seal (345) include a rib in the format of a flange like structure which forms a v-ring, chevron or wiper structure which effectively provides a “configuration allows for ease of preload/compression of the seals with minimal dragging during valve piston movement”  (Column 10, Lines 10-15).
As to Claim 12, Bayron discloses a kit (“The respiratory valve assembly, a resuscitation bag, an endotracheal tube, and a suction tube may be supplied as a surgical tray or kit. This organization presents the physician and nurses with all the equipment to perform a complete procedure. All of the components are sized to securely fit together and are located in the same kit.” Column 10, Lines 60-70) having a resuscitation bag (“a resuscitation bag”)adapted to securely connect with the resuscitation bag connection port (311) and an endotracheal tube (“an endotracheal tube”) adapted to securely connect with the endotracheal tube connection port (308). 
As to Claim 13, Bayron discloses the housing (302) is generally T-shaped (“in FIGS. 11 through 18 the valve housing 302 is a generally T shaped tubular structure has an inner chamber 306 with the respirator port 310 at one end of the T and the patient, or endotracheal port 308, at the other end of the T.  The resuscitation bag port 311 extends perpendicularly with respect to ports 308 and 310.” Column 8, Lines 40-45) where the ventilator connection port (310) and the endotracheal connection port (308) are in alignment and the resuscitator 
As to Claim 14, Bayron discloses the piston (340) includes a pillar (defined as the region for receipt of 340 between 338 and 334 as best seen in Figures 11 and 12) that is sized and shaped to allow air or fluid to pass around it  thereby defining the first passageway (best seen Figure 11).
As to Claim 15, Bayron discloses the piston (340) includes an opening (342, “The valve piston 304 is hollow and generally cylindrical in shape having an open top 324 including a plurality of apertures, a closed bottom, and, an opening 342 formed in the side wall. The opening 342 is aligned with the patient, or endotracheal, port 308 so that air from the resuscitation bag flows through the resuscitation bag port 311 through the valve piston 304 and into the endotracheal port 308 while the remainder of the valve piston 304 blocks the respirator connection port 310.” Column 8, Lines 45-50) in the sidewall of the piston (340), the opening (342) being continuous through the sidewall of the piston (340) to a surface (350, “The valve piston 304 consists of a rigid inner piston 350 and a resilient compressible outer piston 340.  The rigid piston 350 can be formed from any suitable metallic or synthetic material. The piston 350 includes an opening 342A in the side wall that is aligned with the patient connection port 308 so that air from the resuscitation bag port 311 flows through the valve piston 304 and into the patient port 308. The piston 350 is open at the bottom and includes an open top 324 formed with a plurality of apertures as shown in FIG. 14.” Column 9, Lines 40-50) that is furthest from a spring (322). 
Regarding the preliminary amendment to the claims reciting the concept of a “the opening being continuous through the sidewall of the piston”, as best seen in Figure 13, the piston (340) has an opening (342) which provides an opening in the side wall (defined by the perimetrical structure of 340) which is continuous to the surface (350) of the piston (340) which is furthest from the spring (322).  Figure 13 clearly discloses the pathway of gases through the opening (342) will be hindered in the axial direction by the surface (350) which forms an interior of the piston (340). 

Claims 16-20 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bayron et al. (5,746,199). 
As to Claim 16, Bayron discloses a respiratory valve apparatus (10), comprising: a housing (12, “FIG. 1, a perspective view of the respiratory valve assembly 10 is shown. The assembly has a housing 12 and an inner rotational valve assembly disk 14.” Column 5, Lines 30-35) having an inner chamber (defined by the interior of 12 retaining the inner rotational valve assembly disk 14), an endotracheal tube connection port (18, “The housing 12 includes an upper access port which is a suction catheter entry port 16 located on the top and a endotracheal tube connection port 18 located on the bottom.”  Column 5, Lines 35-40), a ventilator connection port (32, “On the opposite side of the bag attachment port 28 is a respirator attachment port 32 for attaching an external respirator device.” Column 5, Lines 45-50) and a resuscitation bag connection port (28, “A resuscitation bag attachment port 28 extends out one side, oriented generally 90 degrees from the entry port 16 and endotracheal tube connection port 18.” Column 5, Lines 40-45); and a pivotable lever member (50, “On the a handle 50 which is flexible enough to bend up and over the ramps 47 and 49 to fall into the indexing slots 46 and 48. When snapped into place, the assembly disk 14 can be rotated via the handle 50 to one of two switching positions which align the ports and disk channels as needed The lip 44 allows the disk 14 to be rotated in one direction with the handle moving around the bottom arc of the circular front of the housing 12.” Column 6, Lines 5-15) disposed within the inner chamber (defined by the interior of 12 retaining the inner rotational valve assembly disk 14), the pivotable lever member (50) being biased in a first position (“The rotational assembly switches and indexably locks between two positions whereby the channel aligns the entry, endotracheal, and respirator ports in one position, and aligns the entry, endotracheal, and resuscitation ports in the second position.” Abstract) thereby defining a first passageway between the endotracheal tube port (18) and the ventilator connection port (32), and wherein the pivotable lever member (50) is pivotable (via “The present invention provides a respiratory valve apparatus with a housing having an inner rotating assembly which can be rotated between two switching positions. The first position allows a flow-through connection between a patient and an external respirator support system. The second position provides a flow-through connection to a resuscitation bag.” Summary) to a second position (“The rotational assembly switches and indexably locks between two positions whereby the channel aligns the entry, endotracheal, and respirator ports in one position, and aligns the entry, endotracheal, and resuscitation ports in the second position.” Abstract) thereby defining a second passageway between the endotracheal tube connection port (18) and the resuscitation bag connection port (28). 
Regarding the preliminary amendment to the claims reciting the concept of a “pivotable lever member”, the axial movement of 50 effectively pivots about the circumference of the housing (12) in such a manner that the movement will permit the opening and/or closing of passageways within the housing to alternate ports.  This rotational movement about the axis effectively provides for the concept of “pivotable lever member” as claimed. 
 As to Claim 17, Bayron discloses a projection (14, “On the front of the assembly disk 14 is a handle 50 which is flexible enough to bend up and over the ramps 47 and 49 to fall into the indexing slots 46 and 48. When snapped into place, the assembly disk 14 can be rotated via the handle 50 to one of two switching positions which align the ports and disk channels as needed The lip 44 allows the disk 14 to be rotated in one direction with the handle moving around the bottom arc of the circular front of the housing 12.” Column 6, Lines 5-15) disposed within the inner chamber (defined by the interior of 12 retaining the inner rotational valve assembly disk 14) and providing a seat for the pivotable lever member (50). 
As to Claim 18, Bayron discloses the resuscitation bag connection port (28) is closed when the pivotable lever member (50) is in the first position (“The first position allows a flow-through connection between a patient and an external respirator support system.” Summary) thereby preventing flow through the resuscitation bag connection port (28). 
As to Claim 19, Bayron discloses the ventilation connection port (32) is closed when the pivotable lever member (50) is in the second position (“The second position provides a flow-through connection to a resuscitation bag.” Summary) thereby preventing flow through the ventilation connection port (32).
resuscitation bag, not shown, can be attached to the resuscitation bag port 28. With the endotracheal tube 26 attached to the connection port 18, the respiratory valve assembly 10 could be positioned over a patient's mouth with the endotracheal tube extending into the patient.” Column 6, Lines 45-50) disposed for connection to the resuscitation bag connection port (28) to permit the flow within the inner chamber (defined by the interior of 12 retaining the inner rotational valve assembly disk 14) when the pivotable lever member (50) is actuated from the first position to the second position (“The second position provides a flow-through connection to a resuscitation bag.” Summary).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 4, 6, 9, and 19 of U.S. Patent No. 5,746,199. Although the claims at issue are not identical, they are not patentably distinct from each other because independent Claim 16 is merely broader than patent claims 1 and 19.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent . 
With respect to all the claims, both recite the features of a respiratory valve having a housing and a lever (instant)/ handle (patent) utilized for pivotable (instant)/rotational (patent) movement from a first position wherein the endotracheal tube connection port is in alignment with the ventilator connection port and a second position wherein the endotracheal tube connection port is in alignment with the resuscitation bag connection port. 
The limitations of Claim 17 are recited in patent claims 4 and 9.  The limitations of Claim 18 are recited in patent claims 1 and 19.  The limitations of Claim 19 are recited in patent claims 1 and 19.  The limitations of Claim 20 are recited in patent claims 6 and 19. 

Claims 1-5, 7, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 11, and 13 of U.S. Patent No. 6,886,561. Although the claims at issue are not identical, they are not patentably distinct from each other because independent Claim 1 is merely broader than patent claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the . 
With respect to all the claims, both recite the features of a respiratory valve having a housing and for a piston to be movable from a first position wherein the endotracheal tube connection port is in alignment with the ventilator connection port and a second position wherein the endotracheal tube connection port is in alignment with the resuscitation bag connection port.
The limitations of Claim 2 are recited in patent claim 1.  The limitations of Claim 3 are recited in patent claim 1. The limitations of Claim 4 are recited in patent claim 2.  The limitations of Claim 5 are recited in patent claim 3.  The limitations of Claim 7 are recited in patent claim 13.  The limitations of Claim 12 are recited in patent claim 8. The limitations of Claim 13 are recited in patent claim 13.  The limitations of Claim 14 are recited in patent claim 11. The limitations of Claim 15 are recited in patent claim 11.

Claims 1-5, 7, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 11, and 13 of U.S. Patent No. 6,886,561 in view of Bayron  et al. (8,656,915). 
‘561 discloses all the limitations except for the piston having “first opening and second opening” defining the first passageway and “third opening and fourth opening” defining the second passageway (Claim 6), and the features of the “first seal”, “second seal”, and “third seal” (Claims 8-11).
Bayron ‘915 teaches the piston (340) is substantially cylindrical in shape (“The valve piston 304 is hollow and generally cylindrical in shape having an open top 324 including a plurality of apertures, a closed bottom, and, an opening 342 formed in the side wall.” Column 8, Lines 45-50) and includes a first and second opening (defined by the gap between 340 and 338 on the ventilation connector port 310 side and the gap between 240 and 334 on the endotracheal tube connection port 308 side, respectively) defining the first passageway (best seen Figure 11 defined by the valve in an upward position permitting the passage of gas laterally) and a third and fourth opening (defined by the connection of 340 seated to 334 on the endotracheal tube port 308 side and the connection of 340 to the resuscitation bag connection port 311 side, respectively) defining the second passageway (best seen Figure 12 defined by the valve in a downward position permitting the passage of gas vertically).  Thus, the resultant effect is a defined pathway representing the first and second pathways separately. 
Regarding the seals of Claims 8-11, Bayron ‘915 teaches the piston (340) includes a first seal (344, best seen Figures 14-16,  “The ribs 344 and 346 form seals having a dynamic design that work equally well while under either positive or negative pressures. The configuration allows for ease of preload/compression of the seals with minimal dragging during valve piston movement.” Column 10, Lines 10-15) at a first end of the piston (340), a second seal (346, best seen Figures 14-16, “The ribs 344 and 346 form seals having a dynamic design that work equally well while under either positive or negative pressures. The configuration allows for ease of preload/compression of the seals with minimal dragging during valve piston movement.” Column 10, Lines 10-15) at a second end of the piston (340), and a third seal (345, best seen resilient rib 345 extends generally perpendicular between ribs 344 and 346.” Column 10, Lines 15-20) positioned along a length of the piston (340) between the first and second end, wherein the first second and third seals (344, 346, 345) are configured to assist with directing fluid flow through the housing (302). Further, Bayron ‘915 teaches the first seal (344) and the third seal (345) assist with directing fluid flow through the first flow pathway (best seen Figure 11).  As previously addressed, in Column 10, Lines 10-15, Bayron discloses the construction acts to form seals having a dynamic design that work equally well while under either positive or negative pressures. The configuration allows for ease of preload/compression of the seals with minimal dragging during valve piston movement”. Consequently, the actions of 344 and 345 work to retain the placement of the valve in the upward position thereby preventing the movement of the valve piston providing the direct connection between the ventilator connection port 310 and the endotracheal connection port 308.  Still further, Bayron ‘915 teaches the second seal (346) and the third seal (345) assist with the directing of fluid through the second flow pathway (best seen Figure 12).  As previously addressed, in Column 10, Lines 10-15, Bayron discloses the construction acts to form seals having a dynamic design that work equally well while under either positive or negative pressures. The configuration allows for ease of preload/compression of the seals with minimal dragging during valve piston movement”.  Consequently, the actions of 346 and 345 work to retain the placement of the valve in the downward position thereby preventing the movement of the valve piston providing the connection between the endotracheal connection port 308 and the resuscitation bag connection port 311. Finally, Bayron ‘915 teaches each of the first seal (344), the second seal (346) and the third seal (345) include a rib in the format of a flange like structure which forms a configuration allows for ease of preload/compression of the seals with minimal dragging during valve piston movement”  (Column 10, Lines 10-15).  Thus, the resultant effect of the seals is to provide a configuration to support the valve position whilst, undergoing pressure fluctuations. 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the respiratory valve apparatus of ‘561 to include the use of a series of openings defining the pathways wherein the series of openings additionally include seals as taught by Bayron ‘915 in order to provide a controlled configuration supportive of pressure fluctuations and the valve position whilst the valve changed from ventilation/respiratory supported breathing to resuscitation supported breathing. 

Claims 1-5, 7, and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8, 11, and 13 of U.S. Patent No. 8,656,915. Although the claims at issue are not identical, they are not patentably distinct from each other because independent Claim 1 is merely broader than patent claim 1.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and are thus much more specific. Thus, the invention of the patent claims is in effect a “species” of the “generic” invention of the instant . 
With respect to all the claims, both recite the features of a respiratory valve having a housing and for a piston to be movable from a first position wherein the endotracheal tube connection port is in alignment with the ventilator connection port and a second position wherein the endotracheal tube connection port is in alignment with the resuscitation bag connection port.
The limitations of Claim 2 are recited in patent claim 1. The limitations of Claim 3 are recited in patent claim 1.  The limitations of Claim 4 are recited in patent claim 2.  The limitations of Claim 5 are recited in patent claim 4.  The limitations of Claim 7 are recited in patent claim 12.  The limitations of Claim 12 are recited in patent claim 8.  The limitations of Claim 13 are recited in patent claim 12.  The limitations of Claim 14 are recited in patent claim 5.  The limitations of Claim 15 are recited in patent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lugtigheid (7,207,332) discloses an additional respiratory valve apparatus having a connection for each of the endotracheal tube, resuscitation bag, and the ventilator/respirator ports; yet, does not include the specific structure and relationship as claimed having the use of a piston with the series of valves which effectuate the movement from the first position to the second position. 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782